Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The applicant’s specification amendments that were filed on 30th June 2022 is acknowledged.
Reasons for Allowability
	Please refer to the applicant’s remarks pages 14 – 15 and independent claims 1**, 2** and 17** amendments that were filed on 30th June 2022.
** The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Dong, US 2020/0267082 A1: a method for packet forwarding, applicable to a switch by obtaining a destination address of the packet if the first data table does not contain the connection cache information corresponding to the packet; performing a lookup on a MAC address table to determine path information for the packet if the destination address is in a same network segment as an address of the switch, wherein the path information comprises a forwarding address, the forwarding address being an address of a next-hop device for receiving the packet; determining a device to be applied a security group rule according to the forwarding address in the path information, and applying the security group rule on the device; using the device as a receiver of the packet if the security group rule is matched, so as to determine the transmission path for the packet; using the transmission path for the packet as current connection cache information; obtaining connection information corresponding to the current connection cache information from the second data table, determining a fourth connection identifier for the current connection cache information, using the fourth connection identifier for the current connection cache information as the first identifier of the current connection cache information, and recording the current connection cache information and the first identifier of the current connection cache information into the first data table; and forwarding the packet according to the transmission path for the packet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        29th July 2022